United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Lake Mary, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1790
Issued: May 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2014 appellant, through counsel, filed a timely appeal of a June 12, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that his rib condition was causally related to
the accepted May 30, 2011 employment incident.
FACTUAL HISTORY
This case has previously been before the Board. On June 2, 2011 appellant, then a 49year-old mail processing clerk, filed a traumatic injury claim alleging that on May 30, 2011 he
1

5 U.S.C. § 8101 et seq.

reinjured his left rib when he attempted on his own to flip a full tray of mail onto a postal
machine. By decision dated January 28, 2014, the Board affirmed a July 12, 2013 OWCP
decision denying appellant’s request for reconsideration as it was untimely filed and failed to
show clear evidence of error.2 The Board found that a review of the case record revealed that no
request for reconsideration had been submitted on or about June 26, 2012 as alleged and
appellant had failed to submit proof showing that a request had been submitted in a timely
manner.
On March 14, 2014 counsel requested reconsideration and contended that neither OWCP
nor the Board had read the complete record in this case. He included a copy of a document from
the case record proving receipt by OWCP of his June 26, 2012 request for reconsideration on
July 5, 2012 well within one year of the last OWCP merit decision dated July 21, 2011.
By decision dated June 12, 2014, OWCP found that the June 26, 2012 request for
reconsideration had been in the record. It then performed a merit review of all the evidence.
After that merit review, OWCP found that the medical evidence contained in the record failed to
establish that the diagnosed rib condition was causally related to the accepted May 30, 2011
employment incident and denied the claim.
The relevant evidence in the record is set forth below.
On May 31, 2011 a South Seminole Hospital report stated that appellant had been seen
for left chest pain after hearing a pop after lifting a tray of letters and was diagnosed with a rib
fracture and bronchitis. Under assessment, it noted that appellant sustained an employment
injury.
A May 30, 2011 chest x-ray interpretation from Orlando Health Department of
Radiology/Nuclear Medicine reported normal findings.
In e-mail correspondence dated May 31, 2011, Saverio Marchesio, a supervisor, related
that on May 30, 2011 appellant told him he felt a pop in his chest after flipping a tray of mail.
Appellant related that a few weeks previously he had been treated in the hospital for rib problems
and that he had been told he had cracked or fractured the rib from coughing and bronchitis.
On June 21, 2011 OWCP received a May 31, 2011 discharge note from Orlando Health
Department of Radiology/Nuclear Medicine stating that appellant could return to work on
June 5, 2011.3
A June 5, 2011 coding summary from Seminole Hospital noted that appellant had been
seen in the emergency room on May 30, 2011 and was discharged on May 31, 2011. The
diagnosis was not otherwise specified chest pain.
In a June 7, 2011 Florida Workers’ Compensation Uniform Medical Treatment/Status
Report form, Dr. Olivia Alexander, an examining Board-certified family practitioner, diagnosed
2

Docket No. 13-1894 (issued January 28, 2014).

3

The physician’s signature is illegible.

2

chest wall sprain and checked “yes” to the question of whether it was work related. The date of
injury was noted as May 30, 2011.
On June 7, 2011 Centra Care Florida Hospital Urgent Care informed appellant that he
had been diagnosed with chest wall pain and provided his prescriptions and instructions for care
of his injury.
On June 7, 2011 Dr. Alexander reported seeing appellant for rib pain and diagnosed acute
chest wall sprain. She related that he sustained a work injury on May 30, 2011 due to lifting
mail and noted a prior injury.
In Florida Workers’ Compensation Uniform Medical Treatment/Status Report forms
dated June 7, 14, 22, 26, and 28, and July 6, 12, and 20, 2011, Dr. Russell Wheatley, a treating
osteopathic Board-certified family practitioner, provided work restrictions. He diagnosed closed
rib fracture and checked “yes” to the question of whether the diagnosed condition was
employment related. Dr. Wheatley noted the date of injury as May 30, 2011 on the June 7, 28,
July 6, 12, and 20, 2011 forms and May 31, 2011 on the June 14, 22 and July 5, 2011 forms.
In a June 14, 2011 Centra Care Florida Hospital Urgent Care note, Dr. Wheatley
diagnosed closed unspecified rib fracture(s), noted medicine prescribed for appellant, and
provided instructions for care of his injury. Dr. Wheatley also noted that appellant’s blood
pressure was high that day, provided a definition of high blood pressure and information on how
to lower blood pressure.
In reports dated June 14, 22, July 6, and 20, 2011 Dr. Wheatley reported that appellant
sustained a work injury on May 31, 2011 due to lifting a heavy object and that he had a prior
injury. A physical examination revealed left lateral chest tenderness. Diagnoses included acute
unspecified closed rib fracture(s).
In notes dated dated June 22 and July 6, 2011, Dr. Wheatley diagnosed one rib closed
fracture, which he stated was healing nicely. He indicated that appellant was to continue
working a modified job and gave a return date for a follow-up visit.
Dr. Wheatley, in a June 28, 2011 report, noted that appellant sustained an injury at work
on May 30, 2011 due to lifting a heavy object. He diagnosed an acute closed rib fracture.
In a July 9, 2011 response to questions posed by OWCP, appellant related that he had a
similar condition prior to the May 30, 2011 incident. He stated that the prior rib injury was from
March 5 to May 5, 2011 and occurred due to coughing attacks and bronchitis.
In July 12 and 20, 2011 reports, Dr. Wheatley related that appellant sustained a work
injury to his rib on May 30, 2011 due to lifting a heavy object. He noted that appellant had
previously sustained a rib injury.
On July 15, 2011 OWCP also received medical and hospital reports for the period
February 28 to May 11, 2011 concerning treatment for a left rib fracture with the relevant
evidence regarding left rib fracture set forth below.

3

A March 7, 2011 progress note by Dr. Dimple Shah, an examining Board-certified
internist, reported appellant had been seen for upper respiratory problems. Under assessment,
she noted that appellant’s chest pain was “likely related to costochondritis versus bruising of the
left-sided chest muscles or ribs.”
On March 23, 2011 Dr. Shah opined that appellant’s chest pain was likely due to
costochondritis based on the negative cardiac workup.
On March 29, 2011 Dr. Shah diagnosed acute bronchitis and costochondritis.
On April 4, 2011 appellant was seen by Dr. Shah for his left-sided chest wall pain
complaints. Diagnoses included left chest wall pain, leukocytosis, hypertension, and tobacco
dependence. Dr. Shah recommended that an x-ray be performed “to rule out any rib fracture as
he is extremely tender over the left side of the ribs in the infra-axillary area.”
In an April 11, 2011 progress report, Dr. Shah diagnosed seventh left rib fracture based
on a bone scan and leukocytosis.
In an April 5, 2011 report, Dr. Antonio Rodriguez, an examining physician Boardcertified in critical care medicine, internal medicine, and pulmonary disease, diagnosed atypical
chest pain, dyspnea, and hypertension. A computerized tomography (CT) scan revealed a
negative rib series. Under history of illness, Dr. Rodriguez reported that appellant had “been
dealing with left-sided atypical chest pain” for the past four weeks along with two to three
emergency room visits.
In an April 5, 2011 report, Dr. Babak Alex Vakili, a Board-certified internist specializing
in cardiology, related that appellant was seen for dyspnea. Under history of present injury, he
noted that appellant complained of shortness of breath for the past month and a half and left side
rib pain. Diagnoses included dyspnea, controlled hypertension, and abnormal electrocardiogram.
An April 6, 2011 bone scan revealed left posterolateral seventh rib fracture and that
“[U]nderlying pathology cannot be excluded, but is unlikely in the absence of other significant
findings.”
On April 8, 2011 Dr. Shah diagnosed left chest wall pain probably due to seventh rib
fracture, leukocytosis, tobacco dependence, and hypertension.
In progress notes dated April 28, 2011, Dr. Shah reported that appellant was seen for a
follow-up visit for a left seventh rib fracture. She noted that he was on short-term disability, that
the rib injury took several weeks to diagnose, there were many hospitalizations for this injury,
and appellant was to return to work on May 1, 2011.
Dr. Shah, in a May 11, 2011 progress note, related that appellant was evaluated for leftsided chest pain and diagnosed left seventh rib fracture.
In a May 31, 2011 discharge summary, electronically signed by Richard Garris, ED RN,
appellant’s condition was noted as stable.

4

A July 15, 2011 CT scan reported callus formation on the seventh and ninth rib fractures
and nondisplaced eighth rib fracture with no callus formation.
A July 15, 2011 Florida hospital emergency physician report, stated that appellant was
seen for shortness of breath, which he attributed to a left rib fracture. Dr. Vicki Kay Friend, an
examining Board-certified emergency room physician, examined appellant, provided physical
findings, noted a past history of asthma, and a May 30, 2011 left rib fracture. A clinical
assesment noted asthma and old rib fracture.
On September 13, 2011 OWCP received a July 12, 2011 x-ray interpretation which
diagnosed mild left lung atelectasis which might be the result of splinting caused by trauma.
On July 5, 2012 OWCP received a report from Centra Care Florida Hospital Urgent Care
dated July 20, 2011 which diagnosed recurrent rib fracture and a July 12, 2011 report by
Dr. Wheatley. On July 12, 2011 Dr. Wheatley related that appellant was seen for a recheck on
his rib injury. He stated that the rib injury occurred on May 30, 2011 due to lifting a heavy
object at work and there had been a prior injury. Physical examination findings were provided.
Dr. Wheatley diagnosed acute closed one rib fracture. Appellant was released to modified work
on July 26, 2011.
On May 13, 2013 OWCP received a letter dated January 17, 2013 from appellant’s
counsel requesting reconsideration. Counsel indicated that a request for reconsideration had
been filed on or about June 26, 2012 and submitted a copy of the letter.
By decision dated July 12, 2013, OWCP denied the claim as untimely as no request for
reconsideration has been filed. Appellant appealed this decision to the Board which was
affirmed on January 28, 2014.
On March 14, 2014 counsel requested reconsideration and provided evidence of a timely
request for reconsideration. He argued that the record supported his contention that his request
for reconsideration had been timely filed.
By decisin dated June 12, 2014, OWCP denied the claim after reviewing the merits of the
case.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the

4

Supra note 1.

5

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged. Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.8 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.11 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.12
ANALYSIS
OWCP accepted that on May 30, 2011 appellant was alone when he went to flip a full
tray of mail onto a postal machine. It denied his claim because the record contained no medical
opinion explaining how the diagnosed left rib condition had been caused or aggravated by the
May 30, 2011 employment incident. The issue on appeal is whether the medical evidence of
5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

See Elaine Pendleton, 40 ECAB 1143 (1989); K.K., Docket No. 13-1205 (issued December 13, 2013).

8

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

9

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
11

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

6

record is sufficient to establish that the May 30, 2011 employment incident caused or aggravated
a left rib condition. The Board finds that appellant failed to submit a rationalized medical report
from a physician addressing how the May 30, 2011 incident could have caused or aggravated his
claimed rib condition.
Appellant submitted multiple Florida Workers’ Compensation Uniform Medical
Treatment/Status reports from Drs. Alexander and Wheatley. In a June 7, 2011 report,
Dr. Alexander noted an injury date of May 30, 2011 diagnosed chest wall sprain and “checked
“yes” to the question of whether the diagnosed condition was causally related to appellant’s
employment. Dr. Wheatley diagnosed closed rib fracture in the form reports he completed and
noted injury dates of either May 30 or 31, 2011. As to the cause of the diagnosed condition,
Dr. Wheatley also checked “yes” to the question of whether the diagnosed condition was
causally related to appellant’s employment. Neither physician provided any rationale explaining
why they believed the diagnosed conditions were employment related. The Board has held that
when a physician’s opinion on causal relationship consists only of checking “yes” to a form
question, without explanation or rationale, that opinion is of diminished probative value and is
insufficient to establish a claim.13 Thus, these reports are insufficient to meet appellant’s burden
of proof.
Dr. Alexander also completed a report on June 7, 2011 in which she noted that appellant
was seen for rib pain and he had sustained an employment injury on May 30, 2011. She noted
that there was a history of a prior rib injury without providing any details as to when it occurred.
Dr. Wheatley provided multiple reports for the period June 14 to July 20, 2011 in which he
diagnosed a left rib fracture which occurred due to appellant lifting a heavy object at work on
either May 30 or 31, 2011. The Board finds that while both Drs. Alexander and Wheatley
attributed appellant’s rib condition to a May 30, 2011 incident, neither physician provided any
explanation as to how the May 30, 2011 incident caused or aggravated appellant’s rib condition.
The Board has found that vague and unrationalized medical opinions on causal relationship have
little probative value.14 Thus, these reports are insufficient to meet appellant’s burden of proof.
The record also contains a July 20, 2011 report from Centra Care Florida Hospital Urgent
Care diagnosing recurrent rib fracture and a July 15, 2011 emergency room report by Dr. Friend
noting a history of asthma and May 30, 2011 left rib fracture. Medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value.15
Thus, these reports are insufficient to establish appellant’s claim.

13

D.D., 57 ECAB 734 (2006); Cecelia M. Corley, 56 ECAB 662 (2005).

14

See D.U., Docket No. 10-144 (issued July 27, 2010) (medical reports not containing adequate rationale on
causal relationship are of diminished probative value and are insufficient to meet the claimant’s burden of proof);
Richard A. Neidert, 57 ECAB 474 (2006); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value); Jimmie H. Duckett, 52 ECAB
332 (2001).
15

S.E., Docket No. 08-2214 (issued May 6, 2009); K.W., 59 ECAB 271 (2007); Jaja K. Asaramo, 55 ECAB
200 (2004); Dennis M. Mascarenas, supra note 9.

7

Appellant also submitted medical and hospital reports for the period February 28 to
May 11, 2011 for the treatment of a left rib fracture. Dr. Shah, in progress notes for the period
March 7 to May 11, 2011, diagnosed various conditions including left chest wall pain, acute
bronchitis, costochonritis, and left seventh rib fracture. Dr. Rodriguez diagnosed atypical chest
pain, hypertension, and dyspnea. On April 5, 2011 Dr. Vakili noted that appellant complained of
left side rib pain and shortness of breath for the past month and a half and diagnosed dyspnea,
controlled hypertension and abnormal electrocardiogram. Dr. Rodriguez, in an April 5, 2011
report, noted appellant’s complaints of left-sided atypical chest pain for the past month and
diagnosed atypical chest pain, hypertension, and dyspnea. These reports, however, are of no
probative value in establishing the claimed left rib injury as they predate the May 30, 2011
injury.16
The remaining medical evidence of record, including diagnostic tests, which do not
contain an opinion on the cause of appellant’s claimed condition, are insufficient to establish
appellant’s claim.17
Further, the Board has held that the fact that a condition manifests itself during a period
of employment does not raise an inference of causal relation.18 An award of compensation may
not be based on surmise, conjecture, or speculation. Neither the fact that appellant’s condition
became apparent during a period of employment, nor the belief that his condition was caused,
precipitated, or aggravated by his employment, is sufficient to establish causal relationship.19 To
establish a firm medical diagnosis and causal relationship, appellant must submit a physician’s
report that addresses the May 30, 2011 employment incident and how it caused or aggravated his
left rib condition.20
OWCP advised appellant of his responsibility to provide a comprehensive medical report
which described his symptoms, test results, diagnosis, treatment, and the physician’s opinion,
with medical reasons, on the cause of his condition. Appellant failed to submit appropriate
medical documentation in response to OWCP’s request. As there is no probative, rationalized
medical evidence addressing how his claimed left rib condition was caused or aggravated by the
May 30, 2011 employment incident, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

16

Michelle Kunzwiler, 51 ECAB 334 (2000).

17

Id.

18

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007) Daniel O. Vasquez, 57 ECAB
559 (2006).
19

See D.U., supra note 14; D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB 339 (2004); Anna C. Leanza,
48 ECAB 115 (1996).
20

Michael S. Mina, 57 ECAB 379 (2006); Michael E. Smith, 50 ECAB 313 (1999).

8

CONCLUSION
The Board finds that appellant failed to establish that his left rib condition was causally
related to the accepted May 30, 2011 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2014 is affirmed.
Issued: May 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

